Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Eugene Goldman, M.D.,
(OI File No.: 3-06-40317-9),

Petitioner,
v.
The Inspector General
Docket No. C-14-1223
Decision No. CR3504

Date: December 9, 2014

DECISION

Petitioner, Eugene Goldman, M.D., was a physician, licensed to practice in the State of
Pennsylvania. He was convicted on one felony count of conspiracy to receive kickbacks
for Medicare referrals and four felony counts of receiving kickbacks for Medicare
referrals. Based on his conviction, the Inspector General (1.G.) has excluded him for
fifteen years from participating in Medicare, Medicaid, and all federal health care
programs, as authorized by section 1128(a)(1) of the Social Security Act (Act).
Petitioner concedes that he is subject to exclusion but challenges its length. For the
reasons discussed below, I find that the I.G. properly excluded Petitioner Goldman and
that the fifteen-year exclusion falls within a reasonable range.

I. Background

Section 1128(a)(1) of the Act mandates that the Secretary of Health and Human Services
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program (which includes Medicaid). 42 C.F.R. § 1001.101(a).
In a letter dated March 31, 2014, the I.G. notified Petitioner that he was excluded from
participation in Medicare, Medicaid, and all federal health care programs for a period of
fifteen years because he had been convicted of a criminal offense related to the delivery
of an item or service under the Medicare or state health care program. The letter
explained that section 1128(a)(1) of the Act authorizes the exclusion. I.G. Ex. 1.
Petitioner requested review, and the matter is before me for resolution.

Neither party lists any witnesses or claims that this case requires an in-person hearing.
1G. Br. at 7; see Order and Schedule for Filing Briefs and Documentary Evidence at 2
(June 26, 2014) (Order). Each party submitted an initial brief (I.G. Br.; P. Br.). The I.G.
submitted three exhibits (1.G. Exs. 1-3) and a reply brief (I.G. Reply). In the absence of
an objection, I admit into evidence I.G. Exs. 1-3.

II. Issue

Petitioner concedes that he was convicted and is subject to exclusion under section
1128(a)(1). P. Br. at 2; see Order at 1. Because the parties agree that the I.G. has a b:
upon which to exclude Petitioner from program participation, the sole issue before me is
whether the length of the exclusion (fifteen years) is reasonable.

III. Discussion

Petitioner Goldman had a medical practice in Philadelphia and served as the medical
director for Home Care Hospice, Inc., a for-profit hospice provider that participated in the
Medicare and Medicaid programs. For almost eight years, he referred Medicare and
Medicaid patients to the hospice in return for kickbacks and bribes. I.G. Ex. 3.

Petitioner was charged in a six-count criminal indictment, and, following a trial, was
convicted on five of the six counts: one felony count of conspiracy to receive kickbacks
for Medicare referrals and four felony counts of receiving kickbacks for Medicare
referrals. I.G. Exs. 2,3. On October 23, 2013, the Federal District Court for the Eastern
District of Pennsylvania entered judgment against him. I.G. Ex. 2. The court sentenced
him to 51 months in prison, and ordered him to pay an assessment of $500 and a fine of
$300,000.00. I.G. Ex. 2 at 2,5.

Based on the aggravating factors in this case and the
absence of any mitigating factor, the fifteen-year exclusion
falls within a reasonable range.'

An exclusion under section 1128(a)(1) must be for a minimum period of five years. Act
§ 1128(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2). Federal regulations set

' T make this one finding of fact/conclusion of law.
forth criteria for lengthening exclusions beyond the five-year minimum. 42 C.F.R.
§ 1001.102(b).

Among the factors that may serve as bases for lengthening the period of exclusion are the
two that the IG. cites to justify the period of exclusion in this case: 1) the acts that
resulted in the conviction, or similar acts, were committed over a period of one year or
more; and 2) the sentence imposed by the court included incarceration. 42 C.F.R.

§ 1001.102(b)(2), and(5). The presence of an aggravating factor or factors not offset by
any mitigating factor or factors justifies lengthening the mandatory period of exclusion.
Evidence that does not pertain to one of the aggravating or mitigating factors listed in the
regulations may not be used to decide whether an exclusion of a particular length is
reasonable.

Duration of the crime (42 C.F.R. § 1001.102(b)(2)). Petitioner was part of a conspiracy
that lasted over ten years, “from December 2000 until approximately July 2011.” LG.
Ex. 3 at 3,5. His personal involvement lasted from December 2000 until October 2008,
significantly longer than the one-year threshold for aggravation. I.G. Ex. 3 at 6
(Indictment JJ 17, 18).

Petitioner argues that I may consider only the judgment of conviction in assessing the
duration of his crimes. Because the judgment refers only to one date, October 2008, he
reasons that the duration of his crimes is not an aggravating factor. P. Br. at 7.
Petitioner’s argument fails for two reasons. First, the regulation directs me to consider
“the acts that resulted in the conviction or similar acts,” so I may look beyond the
judgment in assessing this factor. Second, Petitioner misreads the judgment. It indicates
that the offenses ended in October 2008. The counts on which he was convicted are set
out in the indictment and describe conduct beginning in December 2000 and ending in
October 2008.

Incarceration (42 C.F.R. § 1001.102(b)(5)). The criminal court sentenced Petitioner to a
substantial period of incarceration — 51 months — which underscores the seriousness of
his crimes. I.G. Ex. 2 at 2.

Any period of incarceration, no matter how short, justifies increasing the period of
exclusion. Fifty-one months is a substantial period of incarceration, which reflects the
sentencing court’s assessment of Petitioner’s trustworthiness (or lack thereof). See
Raymond Lamont Shoemaker, DAB No. 2560 at 8 (2014) ( “In light of the high degree of
untrustworthiness reflected in the length of Petitioner’s term of incarceration, a five-year
extension of the mandatory minimum five-year exclusion based on this factor alone
would not be unreasonable.”); Jeremy Robinson, DAB No. 1905 at 12 (2004)
(characterizing a nine-month incarceration as “relatively substantial.”); Jason Hollady,
M.D., DAB No. 1855 at 12 (2002); Stacy Ann Battle, DDS., DAB No. 1843 (2002)
(finding that four months in a halfway house, followed by four months home confinement
justifies lengthening the period of exclusion); Brenda Mills, M.D., DAB CR1461, aff'd
DAB No. 2061 (2007) (finding that six months home confinement justifies increasing the
length of exclusion).

No mitigating factors. The regulations consider mitigating just three factors: 1) a
petitioner was convicted of three or fewer misdemeanor offenses and the resulting
financial loss to the program was less than $1,500; 2) the record in the criminal
proceedings demonstrates that a petitioner had a mental, physical, or emotional condition
that reduced his culpability; and 3) a petitioner’s cooperation with federal or state
officials resulted in others being convicted or excluded, or additional cases being
investigated, or a civil money penalty being imposed. 42 C.F.R. § 1001.102(c).

Obviously, because he was convicted of felonies, the first factor does not apply here. Nor
does Petitioner claim any mental, physical, or emotional condition that reduced his
culpability. He does not claim to have cooperated with federal or state officials. Thus,
no mitigating factor offsets the aggravating factors here.

Petitioner suggests that he was not nearly as culpable as his co-conspirators, whose
criminal conduct caused the Medicare and Medicaid programs significant financial
losses. This is not a mitigating factor and does not justify any decrease in his period of
exclusion.

So long as the period of exclusion is within a reasonable range, based on demonstrated
criteria, I have no authority to change it. Jeremy Robinson, DAB No. 1905 at 5; Joann
Fletcher Cash, DAB No. 1725 at 7, citing 57 Fed. Reg. 3298, 3321 (1992). In this case,
Petitioner’s crimes demonstrate that he presents significant risks to the integrity of health
care programs. He engaged in illegal conduct that lasted a very long time. He has been
sentenced to a lengthy period of time in prison. No mitigating factors offset these
aggravating factors.

IV. Conclusion

For these reasons, I conclude that the I.G. properly excluded Petitioner from participation
in Medicare, Medicaid, and all federal health care programs, and I sustain as reasonable
the fifteen-year period of exclusion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

